
	

113 HR 5703 IH: Protect and Preserve International Cultural Property Act
U.S. House of Representatives
2014-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5703
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2014
			Mr. Engel (for himself and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Ways and Means, Armed Services, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To protect and preserve international cultural property at risk of destruction due to political
			 instability, armed conflict, or natural or other disasters, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Protect and Preserve International Cultural Property Act.
		2.DefinitionIn this Act:
			(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on
			 Foreign Relations of the Senate.
			(2)Cultural propertyThe term cultural property has the meaning given in Article 1(a)–1(c) of the Hague Convention for the Protection of
			 Cultural Property in the Event of Armed Conflict, concluded at The Hague
			 on May 14, 1954 (Treaty Doc. 106–1(A)).
			3.Findings and statement of policy
			(a)FindingsCongress finds the following:
				(1)Protecting international cultural property is a vital part of United States cultural diplomacy,
			 showing the respect of the United States for other cultures and the common
			 heritage of humanity.
				(2)International cultural property has been lost, damaged, or destroyed due to political instability,
			 armed conflict, natural disasters, and other threats.
				(3)In Egypt, recent political instability has led to the ransacking of its museums, resulting in the
			 destruction of countless ancient artifacts that will forever leave gaps in
			 humanity’s record of the ancient Egyptian civilization.
				(4)In Iraq, after the fall of Saddam Hussein, thieves looted the Iraq Museum in Baghdad, resulting in
			 the loss of approximately 15,000 items. These included ancient amulets,
			 sculptures, ivories, and cylinder seals. Many of these items remain
			 unrecovered.
				(5)In Syria, the ongoing civil war has resulted in the shelling of medieval cities, damage to five
			 UNESCO World Heritage Sites, and the looting of museums and archaeological
			 sites. Archaeological and historic sites and artifacts in Syria date back
			 more than six millennia and include some of the earliest examples of
			 writing.
				(6)In Iraq and Syria, the militant group ISIS/ISIL has destroyed cultural sites and artifacts, such as
			 the Tomb of Jonah in July 2014, in an effort to eradicate ethnic and
			 religious minorities from contested territories. Concurrently, cultural
			 antiquities that escape demolition are looted and illicitly trafficked to
			 help fund ISIS/ISIL’s militant operations.
				(7)In Mali, the Al-Qaeda affiliated terrorist group Ansar Dine destroyed tombs and shrines in the
			 ancient city of Timbuktu—a major center for trade, scholarship, and Islam
			 in the 15th and 16th centuries—and threatened collections of ancient
			 manuscripts.
				(8)In Afghanistan, the Taliban decreed that the Bamiyan Buddhas, ancient statues carved into a cliff
			 side in central Afghanistan, were to be destroyed. In 2001 the Taliban
			 carried out their threat and destroyed the statues, leading to worldwide
			 condemnation.
				(9)In Cambodia, following the Khmer Rouge’s seizure of power in 1975 the Khmer Rouge systematically
			 destroyed many of Cambodia’s Buddhist temples, desecrated statues, and
			 destroyed Buddhist literature. The Khmer Rouge also destroyed mosques and
			 nearly every Catholic church existing in the country.
				(10)In China, during the Cultural Revolution much of China’s antiques were destroyed, including a large
			 portion of old Beijing. Chinese authorities are now attempting to rebuild
			 portions of China’s lost architectural heritage.
				(11)In Haiti, the 2010 earthquake destroyed art, artifacts, and archives important to the people of
			 Haiti, and partially destroyed the 17th century Haitian city of Jacmel.
				(12)The 2004 Indian Ocean earthquake and tsunami not only affected eleven countries, causing massive
			 loss of life, but also damaged or destroyed libraries, archives, and
			 UNESCO World Heritage Sites such as the Mahabalipuram in India, the Sun
			 Temple of Koranak on the Bay of Bengal, and the Old Town of Galle and its
			 Fortifications in Sri Lanka.
				(13)The destruction of these and other cultural properties represents an irreparable loss of humanity’s
			 common cultural heritage and is therefore a loss for all Americans.
				(14)The United States Armed Forces have played important roles in preserving and protecting cultural
			 property. On June 23, 1943, President Franklin D. Roosevelt established
			 the American Commission for the Protection and Salvage of Artistic and
			 Historic Monuments in War Areas to provide expert advice to the military
			 on the protection of cultural property. The Commission formed Monuments,
			 Fine Arts, and Archives (MFAA) teams which became part of the Civil
			 Affairs Division of Military Government Section of the Allied armies. The
			 individuals serving in the MFAA were known as the Monuments Men and have been credited with securing, cataloguing, and returning hundreds of thousands works of
			 art stolen by the Nazis during World War II.
				(15)The U.S. Committee of the Blue Shield was founded in 2006 to support the implementation of the 1954
			 Hague Convention for the Protection of Cultural Property in the Event of
			 Armed Conflict and to coordinate with the United States military, other
			 branches of the United States Government, and other cultural heritage
			 nongovernmental organizations in preserving international cultural
			 property threatened by political instability, armed conflict, natural, or
			 other disasters.
				(b)Statement of policyIt shall be the policy of the United States to—
				(1)protect and preserve international cultural property at risk of destruction due to political
			 instability, armed conflict, or natural or other disasters;
				(2)protect international cultural property pursuant to its obligations under the 1954 Hague Convention
			 for the Protection of Cultural Property in the Event of Armed Conflict and
			 customary international law in all conflicts to which the United States is
			 a party;
				(3)prevent, in accordance with existing laws, importation of cultural property pillaged, looted, or
			 stolen during political instability, armed conflict, or natural or other
			 disasters; and
				(4)ensure that existing laws and regulations, including import restrictions imposed through the Office
			 of Foreign Asset Control (OFAC) of the Department of the Treasury, are
			 fully implemented to prevent the trafficking in stolen or looted cultural
			 property.
				4.White House Coordinator for International Cultural Property ProtectionThe President shall appoint a White House Coordinator for International Cultural Property
			 Protection. The Coordinator shall—
			(1)coordinate and promote efforts to address international cultural property protection activities
			 that involve multiple Federal agencies, including diplomatic activities,
			 military activities, law enforcement activities, import restrictions, and
			 the work of the Cultural Antiquities Task Force established pursuant to
			 the Consolidated Appropriations Act, 2004 (Public Law 108–199);
			(2)submit to the appropriate congressional committees an annual report on interagency efforts to
			 protect international cultural property based on information required
			 under section 5 of this Act;
			(3)provide policy recommendations, if necessary;
			(4)resolve interagency differences in a timely, efficient, and effective manner; and
			(5)work and consult with domestic and international actors such as foreign governments,
			 nongovernmental organizations, museums, educational institutions, research
			 institutions, and the U.S. Committee of the Blue Shield on efforts to
			 promote and protect international cultural property.
			5.Information on activities to protect international cultural property
			(a)Information on activities of the Department of State To protect international cultural propertyThe Secretary of State shall submit to the White House Coordinator for International Cultural
			 Property Protection information on efforts of the Department of State to
			 protect international cultural property, including—
				(1)activities undertaken pursuant to the Hague Convention for the Protection of Cultural Property in
			 the Event of Armed Conflict, including—
					(A)procedures the Department has instituted to protect international cultural property at risk of
			 destruction due to political instability, armed conflict, or natural or
			 other disasters; and
					(B)actions the Department has taken to protect international cultural property in conflicts to which
			 the United States is a party; and
					(2)actions the Department has taken to protect international cultural property pursuant to other
			 cultural property protection statutes, international agreements, or
			 policies.
				(b)Information on activities of USAID To protect international cultural propertyThe Administrator of the United States Agency for International Development (USAID) shall submit to
			 the White House Coordinator for International Cultural Property Protection
			 information on efforts of USAID to protect international cultural
			 property, including activities and coordination with other Federal
			 agencies, international organizations, and nongovernmental organizations
			 regarding the protection of international cultural property at risk of
			 destruction due to political unrest, armed conflict, natural or other
			 disasters, and USAID development programs.
			(c)Information on activities of the Department of Defense To protect international cultural propertyThe Secretary of Defense shall submit to the White House Coordinator for International Cultural
			 Property Protection information on efforts of the Department of Defense to
			 protect international cultural property, including activities undertaken
			 pursuant to the Hague Convention for the Protection of Cultural Property
			 in the Event of Armed Conflict, other cultural protection statutes, and
			 international agreements, including—
				(1)directives, policies, and regulations the Department has instituted to protect international
			 cultural property at risk of destruction due to political instability,
			 armed conflict, or natural or other disasters; and
				(2)actions the Department has taken to protect international cultural property, including actions to
			 avoid damage to cultural property through construction activities abroad.
				(d)Information on activities of the Department of Justice To protect international cultural propertyThe Attorney General, in consultation with the Secretary of Homeland Security, shall submit to the
			 White House Coordinator for International Cultural Property Protection
			 information on efforts of the Department of Justice to protect both
			 international cultural property and international cultural property
			 located in, or attempted to be imported into, the United States, including
			 activities undertaken pursuant to statutes and international agreements.
			 Such information shall include the—
				(1)statutes and regulations the Department has employed in criminal, civil, and civil forfeiture
			 actions to prevent and interdict trafficking in stolen and smuggled
			 cultural property, including investigations into transnational organized
			 crime; and
				(2)actions the Department has taken in order to ensure the consistent and effective application of law
			 in cases relating to both international cultural property and
			 international cultural property located in, or attempted to be imported
			 into, the United States.
				6.Authorization for Federal agencies To engage in international cultural property protection
			 activities with the Smithsonian Institution
			(a)In generalNotwithstanding any other provision of law, the Department of State, the Department of Defense,
			 USAID, the Department of Homeland Security, the Department of Justice, the
			 Department of the Interior, the National Archives, the National Science
			 Foundation, and any other agency that is involved in international
			 cultural property protection activities are authorized to enter into
			 agreements or memoranda of understanding with the Smithsonian Institution
			 to temporarily engage personnel from the Smithsonian Institution for the
			 purposes of furthering such international cultural property protection
			 activities.
			(b)Salaries and expensesThe Federal agencies or departments specified in subsection (a) are authorized to pay the salaries
			 and expenses of personnel from the Smithsonian Institution to assist such
			 agencies or departments in their international cultural property
			 protection activities, including in support of military or diplomatic
			 missions and law enforcement efforts.
			7.Grantmaking authorization for the Secretary of State for international cultural property protection
			 activitiesThe Secretary of State is authorized to make grants to private individuals or organizations for the
			 purposes of international cultural property protection activities in areas
			 at risk of destruction due to political instability, armed conflict, or
			 natural or other disasters.
		8.Emergency protection for Syrian cultural property
			(a)Presidential determinationNotwithstanding subsection (b) of section 304 of the Convention on the Cultural Property
			 Implementation Act (19 U.S.C. 2603) (relating to a Presidential
			 determination that an emergency condition applies with respect to any
			 archaeological or ethnological material of any State Party to the
			 Convention), the President shall apply the import restrictions referred to
			 in such section 304 with respect to any archaeological or ethnological
			 material of Syria as if Syria were a State Party to such Convention,
			 except that subsection (c) of such section 304 shall not apply. Such
			 import restrictions shall take effect not later than 60 days after the
			 date of the enactment of this Act.
			(b)DefinitionsIn this section—
				(1)the term archaeological or ethnological material of Syria means cultural property of Syria and other items of archaeological, historical, cultural, rare
			 scientific, or religious importance unlawfully removed from Syria on or
			 after August 18, 2011; and
				(2)the term State Party has the meaning given such term in section 302 of the Convention on the Cultural Property
			 Implementation Act (19 U.S.C. 2601).
				
